INGERSOLL, District Judge,
said he did not think the question as to the kind of fever of much importance in determining the amount which should be paid to the mate. He knew that the bark was infected with the yellow fever, and that he was endangering his health by going on board, and he exposed himself to that peril for the benefit of the claimants. If he had the seeds of the Chagres fever in him, and was sick of that, he voluntarily deprived himself of all the medical aid which he could have on board the steamer, and that his service, therefore, was a very meritorious one, and should be recompensed as such. That the service rendered by the ship was technically a salvage service, but a very slight one. She was only delayed about half an hour; and owing to the absence of the third mate, there was some little inconvenience and extra labor imposed on the other officers of the steamer, but none on the crew.
*819Under all the circumstances, a decree may be entered for the libelants for $1,000—to be divided as follows: To Mr. Wendell, the third, mate, $700; to the captain of the George Law, $65; to the first mate, $35; to the owners, $200.